Citation Nr: 0408176
Decision Date: 03/30/04	Archive Date: 09/01/04

DOCKET NO. 03-08 184      DATE MAR 30 2004

	.	On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Whether an overpayment of $681.16 in Chapter 35 Dependents' Educational Assistance benefits was validly created.

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant is in receipt of Survivors' and Dependents'. Educational Assistance benefits pursuant to Title 38, United States Code, Chapter 35.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

As a preliminary matter, the Board observes that the record reflects that by letter dated in September 2002, the appellant requested that the $681.16 debt assessed against him be waived. The appellant's Notice of Disagreement as to the validity of the assessed overpayment was received in October 2002. See 38 U.S.C.A. § 7105(a) (West 2002). The appellant was subsequently advised by letter that because the RO would first render a decision regarding the validity of the debt, he should advise VA if he desired to appeal both that issue, as well as continue in his request for its waiver. By response received in December 2002, the appellant requested that the RO continue to process both the Notice of Disagreement and the issue of waiver of the debt.

In February 2003, the assessed debt was found to have been validly created, and the appellant was so advised by issuance of a Statement of the Case. In a separate action, the Committee on Waivers and Compromises (Committee) denied the appellant's request for waiver of the debt, and so advised the appellant by letter contemporaneously dated.

In March 2003, the appellant's Substantive Appeal was received. In his submission, the appellant did not address the question of waiver of the debt.

Having reviewed these matters, the sole issue presently on appeal is the issue of validity of the assessed debt.

-2



FINDINGS OF FACT

1. The appellant enrolled in 8 credit hours beginning on September 27, 2001, and ending on June 15, 2002; he was paid Dependents' Educational Assistance benefits under Chapter 35, Title 38 of the United States Code, for those 8 credit hours during that period of time.

2. In August 2002, VA was informed by the appellant's educational institution that he had reduced his credit hours from 8 hours to 4 hours, effective April 15, 2002; VA reduced the appellant's Chapter 35 benefits retroactively based on the fact that he was not entitled to payment for those reduced credit hours, which equaled 4 credit hours, and the overpayment atissue ensued.

CONCLUSION OF LAW

The assessed overpayment of VA educational benefits in the of $681.16 was validly created. 38 U.S.C.A §§ 3531,3532 (West 2002); 38 C.F.R. §§ 21.3130, 21.3131, 21.3132 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record indicates that VA has determined that the appellant was entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code. 38 U.S.C.A. § 3531. An enrollment certification, received by VA in December 2001, shows that the appellant enrolled in 8 credit hours beginning on September 27, 2001, and ending on June 15, 2002. It was noted that the appellant was enrolled on a full-time basis. The appellant was paid Dependents' Educational Assistance benefits under Chapter 35, Title 38 of the United States Code, for those 8 credit hours.

In August 2002, the appellant's educational institution advised VA that effective April 15, 2002, the appellant's course load was adjusted from 8 credit hours to 4

- 3 



credit hours, thus representing half-time training. VA advised the appellant by letter of the notice of his change of student status, and was further advised that the resulting overpayment for the period from April 15, 2002 to June 15,2002 amounted to $681.16. 38 C.F.R. § 21.3132.

Pursuant to 38 U.S.C.A § 3532(a)(1), the educational assistance allowance of an eligible person pursuing a program of education consisting of educational courses shall be paid at the monthly rate of $670.00 for full time, $503.00 for three-quarter time, or $335.00 for half-time pursuit. See 38 C.F.R. §§ 21.3130; 21.2131.

The evidence of record indicates that the appellant was paid for full-time enrollment for the period from April 15 to June 15, 2002, in the amount of $1,362.33. However, there was a change in the appellant's student status from full-time training to half-time training and a reduction from 8 hours to 4 hours on April 15, 2002.

The appellant does not dispute that he was paid $1,362.33, and the record does not suggest otherwise. Because the amount the appellant was paid $1,362.33 for full-time training for the period of April 15, 2002 to June 15,2002, and only received half-time training, the total amount of indebtedness on the record is $681.16.

The appellant argues that at the time in question, he reduced his training because there was only one class that would count towards his degree "so I could not take an additional class to receive my full benefits." Nevertheless, the appellant received VA benefits for full-time training during that period of time, but was only enrolled on a half-time basis. In his substantive appeal, the appellant argues that the debt is invalid, as its calculation is based upon enrollment quarters of the school year. However, the operative statutory provisions are clear that the amounts of educational assistance allowance are based upon a monthly rate, and not one based upon the frequency or duration of the institution's enrollment periods. See Meeks v. West, 12 Vet. App. 352 (1999).

- 4



Accordingly, in light of the above, the Board finds that the overpayment of VA educational benefits in the calculated amount of $681.16, was validly created.

ORDER

The overpayment of VA educational benefits in the calculated amount of $681.16, was validly created. The appeal is denied.

	JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

- 5 




